Citation Nr: 1212444	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  05-19 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to a service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from April 1969 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

In April 2005, the Veteran testified at a hearing before a Decision Review Officer; a transcript of this hearing is associated with the claims file.

In a July 2008 decision, the Board reopened the claim of service connection and then upon de novo review of the evidence denied service connection for a low back disorder.  Thereafter, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2009 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), thereby vacating the Board's July 2008 denial of service connection for a low back disorder, and remanded the case for compliance with the Joint Motion.

The Board remanded the case in November 2009 to allow additional development to be undertaken consistent with the Joint Motion.

In March 2012, the Board received additional evidence; however, since the evidence pertains to the Veteran's claim for a total disability rating based on individual unemployability (TDIU) it is not relevant to the claim currently on appeal.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.



REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

Upon review of the record, the Board finds that all development requested in the November 2009 remand has been accomplished and that a substantial amount of medical records have been associated with the claims file as a result.  However, neither the claims file nor the Veteran's virtual record shows that a Supplemental Statement of the Case has been issued since the development was completed.

The November 2009 remand clearly states that the RO must readjudicate the claim after all development is completed, which includes issuing a Supplemental Statement of the Case if the claim has not been favorably decided.  Such action is also consistent with 38 C.F.R. § 19.31 (b) (2011), which states the RO will furnish a Supplemental Statement of the Case if additional pertinent evidence is received after the statement of the case or most recent Supplemental Statement of the Case is issued.

The Court has held, in Stegall v. West, 11 Vet. App. 268 (1998), that a remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. 

The Board also notes that the RO was to obtain a supplemental opinion after all requested records were received; however, an opinion was obtained prior to receipt of the worker's compensation records.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall provide an appropriate VA physician with the claims file for review and such review of the files shall be documented in the report.  Based on a review of the record and taking into consideration the Veteran's assertions and lay statements, the physician is directed to opine as to the following:

(a) Is it at least as likely as not that any low back disorder of the had its onset during service or is otherwise related to his period of active service?

(b) Is it at least as likely as not that the Veteran's asserted low back disorder is either (i) caused by or (ii)  aggravated (permanently worsened) by the service-connected cervical spine disability?

In rendering an opinion, the examiner must take into account the Veteran's competent reports as to the onset and continuity of symptomatology.  A complete rationale in support of any opinion expressed must be provided.

2.  After completing the requested action to the extent possible and undertaking any further development deemed necessary, the RO shall readjudicate the claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran and his attorney with a fully responsive Supplemental Statement of the Case and afford a reasonable opportunity for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



